Citation Nr: 0843749	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-41 636	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for residuals of a 
stomach wound.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney




WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his niece


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945 and from October 1950 to May 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
December 2004 and May 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The RO's December 2004 decision denied the veteran's claims 
for service connection for back, right eye, and shoulder 
disabilities, and for residuals of a stomach injury, whereas 
the RO's more recent May 2006 decision denied his claim for 
service connection for PTSD.

In June 2008, the Board remanded the veteran's claims to the 
RO via the Appeals Management Center (AMC) to schedule him 
for a hearing at the RO before a Veterans Law Judge of the 
Board - also commonly referred to as a Travel Board hearing.  
The veteran had the hearing in August 2008; he, his wife, and 
niece testified, and he elected to have the hearing without 
his attorney present.  He submitted additional evidence 
during the hearing and waived his right to have the RO 
initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).



Because they require still further development, the Board is 
again remanding the claims for service connection for right 
eye and stomach disabilities, and for PTSD.  However, the 
Board is going ahead and deciding the remaining claims for 
back and right shoulder disabilities.


FINDING OF FACT

The record does not establish the veteran has a back and/or 
right shoulder disability as a result of his military service 
- including, in particular, from jumping out of airplanes or 
parachuting while in service.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that was 
incurred in or aggravated by his military service or that may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The veteran does not have a right shoulder disability 
that was incurred in or aggravated by his military service or 
that may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in November 2004 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consider, as well, that the RO issued that 
VCAA notice letter prior to initially adjudicating his 
claims, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  It equally 
deserves mentioning that an even more recent letter dated in 
March 2006 also informed him that a downstream disability 
rating and effective date will be assigned if his underlying 
claims for service connection are eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since providing the additional Dingess notice in March 2006, 
the RO has not gone back and readjudicated the claim - such 
as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (both indicating that if, for 
whatever reason, there was no VCAA notice prior to the 
initial adjudication of the claim or, if there was, it was 
inadequate or incomplete (i.e., not fully content-compliant), 
then this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim).  The Court has 
further clarified that, in this type situation, it is VA's 
obligation - not the veteran's, to explain why this is 
nonprejudicial, i.e., harmless error.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Here, not providing Dingess notice prior to initially 
adjudicating the claim, and not readjudicating the claim 
after providing this notice, is harmless error because in 
this decision the Board is denying the underlying claims for 
service connection, so the downstream disability rating and 
effective date elements of the claims are ultimately moot.  
38 C.F.R. § 20.1102.  See also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), where the Federal Circuit Court held 
that VA may rebut the presumption of prejudicial error in the 
provision of VCAA notice by showing:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law.  See, too, Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error was 
harmless).  It is worth mentioning in this regard that the 
veteran is represented in his appeal by an attorney, and his 
attorney is presumably knowledgeable of the requirements for 
establishing entitlement to service connection for the 
claimed disabilities.

As for the duty to assist, the veteran's service medical 
records (SMRs) and service personnel records are mostly 
unavailable.  The RO attempted to obtain these records from 
the National Personnel Records Center (NPRC), a military 
records repository.  But the NPRC responded that these 
records were unavailable and presumed destroyed in a 1973 
fire at that facility.  When, as here, at least a portion of 
the SMRs are lost or missing, VA has a heightened duty to 
consider the applicability of the benefit-of-the-doubt rule, 
to assist the veteran in developing the claim, and to explain 
the reasons and bases for its decision ...."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).



The veteran has submitted evidence of his unsuccessful 
attempts to locate his SMRs.  Given the numerous unsuccessful 
attempts by both VA and him to obtain his complete SMRs, the 
Board finds that additional attempts to obtain these records 
would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  All 
other evidence that is obtainable and relevant was obtained, 
including his VA medical treatment records.

A medical examination has not been scheduled, or a medical 
opinion obtained, in response to the veteran's claims 
relating to back and right shoulder disabilities.  However, 
as will be explained, it remains questionable whether he has 
satisfied his initial evidentiary burden of presenting 
evidence confirming he has these alleged disabilities.  And 
as also will be explained, even if the Board assumes for the 
sake of argument he does, the fact remains that there also is 
no medical nexus evidence linking these claimed disabilities 
to his military service - including to the specific type of 
trauma asserted.  VA does not have to request an examination 
and opinion in these circumstances.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of lay 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Lastly, since the veteran had his requested hearing, the 
Board is also satisfied as to substantial compliance with its 
June 2008 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999). 



Whether the Veteran is Entitled to Service Connection for 
Back and Right Shoulder Disabilities

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is that there 
must be competent evidence of the existence of the currently 
claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the veteran has it). 

The veteran asserts that he has back and shoulder 
disabilities, and he attributes both conditions to jumping 
out of airplanes and parachuting during his military service.  
But lacking the necessary medical training and expertise, he 
is not competent to provide such diagnoses or opine as to 
their etiology.  See, e.g., the transcript of his August 2008 
hearing testimony.  See also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); and Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the December 2004 rating decision at issue, the RO denied 
the veteran's claims for service connection for back and 
right shoulder disabilities because there were no clinical 
diagnoses of record of these claimed conditions.



In testifying during his August 2008 hearing, the veteran 
asserted that he had received relevant treatment at the VA 
Medical Center in St. Louis, Missouri; and the record 
includes some of those records he mentioned, but primarily 
those concerning his unrelated psychiatric disorders.  Also 
contained therein is a more general list of his "problems," 
including, among other things, osteoarthritis.  But there is 
no mention of osteoarthritis specifically referable to his 
back and/or right shoulder.  However, even giving him the 
benefit of the doubt and assuming for the sake of argument he 
has such back and right shoulder disabilities, as he alleges, 
his claims still fail as the record does not also include any 
medical nexus evidence linking these disorders to his 
military service or showing that he had osteoarthritis in 
these areas of his body within one year of his discharge from 
service to otherwise warrant granting service connection on a 
presumptive basis..  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The absence of the veteran's service medical records is 
indeed unfortunate, but they are only germane to showing 
whether he had injury or disease involving his back and/or 
right shoulder while in the military, not osteoarthritis 
within the one year presumptive period after his service 
concluded.  Moreover, although there is a heightened 
obligation to more fully explain the reasons and bases for a 
decision, when there are missing service medical records, 
this, alone, does not obviate the need for the veteran to 
still have medical nexus evidence supporting his claims by 
suggesting a correlation between his currently claimed 
conditions and his military service.  See Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991)).  In other words, missing 
service medical records do not lower the threshold for an 
allowance of a claim.  There is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is 
not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  And, unfortunately, as mentioned, there is not the 
required supporting medical nexus evidence in this particular 
instance.

The veteran's military occupational specialty (MOS) in 
service was truck driver.  There is no objective evidence of 
record suggesting he served in another capacity that involved 
jumping out of airplanes or parachuting, as he alleges - in 
turn meaning there is no objective evidence that any such 
back and/or right shoulder disabilities as may (or may not) 
exist are related to his military service as claimed.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran has any back or right shoulder disability from 
jumping out of airplanes or parachuting while in the 
military.


ORDER

The veteran's claim for service connection for a back 
disability is denied.

The veteran's claim for service connection for a right 
shoulder disability is denied.


REMAND

The Veteran's Claims of Entitlement to Service Connection for 
Right Eye and Stomach Disabilities

The veteran asserts that he has a right eye and stomach 
disabilities that are residuals of shell blasts and gunshot 
wounds sustained in service, respectively, while in Germany 
during World War II.  But, as mentioned, as a layman he 
simply is not competent to provide such diagnoses or 
etiological opinions.  See the transcript of his August 2008 
hearing.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the December 2004 rating decision at issue, the RO denied 
these claims because there were no clinical diagnoses of 
record of these claimed conditions.

During his August 2008 hearing, the veteran asserted that he 
had received treatment at the VA Medical Center in St. Louis; 
and the record includes some of those records he mentioned, 
but primarily those relating to his unrelated 
psychiatric disorders.  Included in a general list of his 
"problems," however, was total blindness of one eye.  This 
suggests he has received at least some treatment or received 
some examination regarding this condition from VA; it 
additionally suggests he may have a right eye disability as 
he claims.  Indeed, it was clearly evident to the undersigned 
presiding judge at the August 2008 hearing that the veteran 
has right eye disability since this is something that is 
readily observable, even by a layman.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Yet, the record does not include 
any examination or treatment records relating to this 
condition.  And to the extent there may be VA medical 
treatment records concerning same, VA has constructive - if 
not actual, possession of them and, therefore, they must be 
obtained and considered in this appeal.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam).  

The record also indicates the veteran was a member of the 
79th Quartermaster Company of the 79th Infantry Division from 
February 1944 to December 1945, and that he served in the 
European theater from April 1944 to December 1945.  
Additionally, a letter from a VA military records specialist 
dated in April 2006 states that "[i]t is entirely possible 
that [the veteran's] assignment as a truck driver in the 
division's quartermaster (supply) company exposed him to 
combat."  As previously mentioned, when service medical 
records are lost or missing, VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, as also already explained, no presumption, either in 
favor of the claimant or against VA, arises when there are 
lost or missing service records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005).

On balance, the record suggests the veteran may have been 
exposed to combat while in the European theater, including 
being exposed to shell blasts and gunfire as he asserts.  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Here, there is evidence the veteran has a right eye disorder 
(including perhaps blindness in this eye), evidence that he 
was exposed to combat, and suggestions that his current right 
eye disorder may be associated with his military service - 
in particular shell blasts; but there is insufficient 
evidence to decide this claim.

With respect to the veteran's claimed stomach disability, the 
Board realizes the record does not include any diagnosis of a 
current stomach disability, and that, as his SMRs are 
missing, there is no objective evidence establishing an in-
service incurrence relating thereto.  His military separation 
documents state that he was discharged without wounds 
received in action.  However, as previously mentioned, his 
yet-to-be-obtained VA medical records may provide some 
documentation of this claimed condition and its likely cause, 
including in terms of whether it is traceable back to his 
military service.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curiam).  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  



The Veteran's Claim for Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).

If, on the other hand, the veteran did not engage in combat 
with the enemy, or he did engage in combat but the alleged 
in-service stressor is not combat related, then his lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged in-service stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 147.  And credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

At the conclusion of a November 2005 VA examination, the 
evaluating VA examiner diagnosed PTSD and, in so doing, 
accepted as true the veteran's account of his stressors 
during service.  But a medical opinion diagnosing PTSD or 
accepting the veteran's description of his experience as 
credible in the course of providing a PTSD diagnosis does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  See Cohen at 142; also see Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996) and Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  



In support of his claim, the veteran has provided a history 
of various stressors.  He has reported combat experience 
during both World War II and the Korean Conflict; 
specifically, he cites parachuting, fighting on Omaha Beach 
in June 1944, a shell blast injuring his right eye and a 
gunshot stomach wound sustained during WWII, cold feet and 
treatment at Bastogne, and fighting on "Old Baldy" in Korea 
where he was almost overrun by Chinese hordes.  In a May 2008 
letter, his representative also alleged the veteran's 
stressors include witnessing death and dead bodies, in 
general, while in combat zones.

To classify the appellant as a combat veteran, and thereby 
entitle him to the lesser burden of proof mentioned for 
establishing the actual occurrence of the stressors he 
claims, he must have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  And this determination must be resolved 
on a case-by-case basis.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  However, that said, the fact that a veteran who had a 
noncombatant MOS was stationed with a unit that was present 
while enemy attacks occurred would strongly suggest that he 
was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  Moreover, a stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The record contains an April 2006 memorandum prepared by a VA 
military records specialist specifically addressing 
verification of the veteran's claimed stressors.  The April 
2006 letter confirms the veteran was assigned to the 79th 
Quartermaster Company of the 79th Infantry Division from 
February 1944 to December 1945.  It further provides that 
this division entered the European Theater at Normandy on 
June 12, 1944, 6 days after the D-Day invasion.  However, the 
letter goes on to state that the unit to which the veteran 
was assigned went ashore at Utah beach, east of Omaha beach; 
and it also provides that the unit did enter did enter combat 
on June 19, 1944, but it was not on any beach, rather was 
engaged on high ground south of Cherbourg.  The letter notes 
that, while several divisions within the unit to which the 
veteran was assigned were involved in extensive combat, the 
veteran was not assigned to these units; however, the letter 
also states that "[i]t is entirely possible that [the 
veteran's] assignment as a truck driver in the division's 
quartermaster (supply) company exposed him to combat...."  

The April 2006 letter also provides that the 79th Infantry 
division was not involved in combat at Bastogne (which was 
held by the 101st Airborne during Battle of the Bulge).  The 
letter further provides that there is no evidence in the 
military records suggesting the veteran was a combat 
infantryman during this time, as he did not receive such 
awards, recognition, or even compensation as would have 
applied to combat infantry.  The letter also addresses the 
veteran's assertions regarding his parachuting activities as 
a member of the 82nd Airborne division, stating there is no 
indication he was ever assigned to that unit.

Therefore, the Board finds that the record does not support 
the veteran's assertions relating to D-Day activities, being 
on a beach in Normandy, being in Bastogne or, in general, 
parachuting or being a member of an Airborne unit at any time 
or place.

During his August 2008 hearing testimony, however, the 
veteran asserted that he was shot in Germany.  The record 
contains a history of the unit, from a published source, to 
which he was assigned, the 79th Infantry Division.  This unit 
history provides that, following the unit's activities in 
Cherbourg, the unit was involved in extensive combat with 
German forces during the time that the veteran was stationed 
with them, including as throughout France, crossing into 
Belgium, moving towards the southern portion of the Rhine 
River, and into Germany.  While the record does not establish 
he was a combat infantryman, it does support the finding that 
he may have been exposed to combat as he alleges in Germany, 
including being shot.  Moreover, he is entitled to the 
benefit of the doubt, particularly when his records are 
missing, as is the case here.  See 38 U.S.C.A. § 5107(b); and 
see 38 C.F.R. § 3.102.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
and see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  



And so, the Board finds that the veteran was exposed to 
combat while in service in WWII, but only to the extent 
discussed above; and therefore, that he is entitled to the 
lesser burden of proof with respect to his alleged stressors 
relating thereto.  See 38 C.F.R. § 3.304(f); see also 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
veterans); and see Cohen v. Brown, 10 Vet. App. 128 (1997).  
So the Board finds that the record supports concluding he was 
exposed to combat in WWII, beginning with his unit's 
activities in Cherbourg, and that his assertions regarding 
death and dead bodies, as well as shell fire and gunshots are 
confirmed inasmuch as they are consistent with the 
circumstances of his service.

The April 2006 letter from the VA military records specialist 
also addresses the veteran's assertions regarding his 
stressors and activities during the Korean Conflict, 
particularly as to the hill known as "Old Baldy."  The 
letter notes that he entered active duty during this period 
on October 16, 1950, and that he served in Korea from January 
9, 1951 to April 14, 1951, when he was returned to the U.S. 
and discharged in May 1951.  The letter notes that, during 
this time, he was a truck driver in the 34th Infantry 
Regiment.  The letter also notes there were five engagements 
at the hill known as "Old Baldy," none occurring prior to 
June 26, 1952, which was after the veteran was returned to 
the U.S. and separated from military service.  Therefore, the 
Board finds that the record does not confirm his asserted 
stressors regarding combat exposure at "Old Baldy."

Furthermore, the April 2006 letter addresses the history of 
the unit to which the veteran was assigned during the Korean 
Conflict - the 34th Infantry Regiment.  The 34th Infantry 
Regiment was sent to Korea in June 1950 with the 24th 
Infantry Division, when the North Korean Army invaded South 
Korea on June 26, 1950; but by August 1950, the Regiment was 
considered combat ineffective due to casualties and was sent 
out of Korea and did not redeploy there until 1953, again 
after the veteran was separated from military service.  The 
letter acknowledges that he may have been exposed to combat 
during this time as a truck driver.  But the letter notes he 
did not receive any awards in recognition of such combat 
service.  He is, however, entitled to the benefit of the 
doubt, particularly when his records are missing, as is the 
case here.  See 38 U.S.C.A. § 5107(b); and see 38 C.F.R. 
§ 3.102.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); and see 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  And so, 
the Board finds that he was exposed to combat in Korea from 
June to August 1950, especially since his unit was rendered 
combat ineffective due to casualties.

The veteran's representative argues the veteran's "memories 
have become obscured" due to his advanced age and dementia, 
and that his PTSD could be due to "witnessing the carnage 
that resulted in having members of [the veteran's] unit 
killed."  See his representative's May 2008 letter.  The 
veteran's VA medical treatment records document his dementia.  
The Board also notes, however, that his representative does 
not specify as to whether the veteran alleges combat exposure 
and witnessing dead bodies during WWII or Korea, or both.

While neither the veteran nor his representative, as laymen, 
are competent to opine as to the etiology of the veteran's 
claimed condition, the Board finds that, as the VA medical 
records expert has provided that it is possible the veteran 
was exposed to combat (both in WWII, as mentioned above, and 
in Korea), he is entitled to the benefit of the doubt, 
especially in light of his missing military records, that he 
did witness death and dead bodies as he asserts, to the 
extent this assertion relates to his confirmed periods of 
combat exposure.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 38 
U.S.C.A. § 5107(b); and see 38 C.F.R. § 3.102.  See 38 
U.S.C.A. § 5107(b); and see 38 C.F.R. § 3.102.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); and see O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Moreover, keep in mind the 
veteran's asserted stressors need not be corroborated in 
every detail.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  

And so, in summary, as to the veteran's asserted stressors, 
the Board finds that he has at least one confirmed stressor 
to which his PTSD may relate - either his witnessing death 
and/or dead bodies in combat zones in WWII and/or Korea, 
or his having been subject to shell blasts and gunfire in 
combat, in WWII (following engagement in Cherbourg) or Korea 
(from June to August 1950).

The veteran already has the required current diagnosis of 
PTSD - which, according to the holding in Cohen, is 
presumably in accordance with DSM-IV, both in terms of the 
adequacy and sufficiency of the stressors claimed.  And there 
is evidence of combat exposure with an indication that his 
PTSD may be associated with that combat service, but still 
insufficient evidence for VA to conclude there is a 
correlation between his PTSD and his military service.  So a 
medical opinion is needed to assist in making this important 
determination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Contact the St. Louis VA Medical 
Center (VAMC) and obtain all records of 
treatment the veteran has received 
there concerning his claimed PTSD, 
right eye, and/or stomach disability.  
Put these additional records in the 
claims file for consideration in his 
appeal.

2.  If the record shows the veteran has a 
current stomach disability, schedule a VA 
compensation examination to obtain a 
medical nexus opinion indicating whether 
it is at least as likely as not 
(i.e., 50 percent or more probable) his 
stomach disability is related to his 
military service, specifically as a 
residual of a gunshot wound.  The 
examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.



3.  Also schedule a VA compensation 
examination to assess the condition of 
the veteran's right eye and obtain a 
medical nexus opinion indicating whether 
any current disorder - including 
blindness, affecting this eye is at least 
as likely as not (i.e., 50 percent or 
more probable) related to his military 
service, particularly as a residual of a 
shell blast.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

4.  As well, schedule a VA compensation 
examination to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not (i.e., 50 percent or 
more probable) the veteran's already 
diagnosed PTSD is attributable to a 
stressful event during his military 
service.  Instruct the designated 
examiner that only a confirmed stressor 
can be cited as support for this 
diagnosis and its relationship to the 
veteran's military service.  The 
stressful events he alleges include, 
but are not limited to:  (a) being shot 
and/or shot at and witnessing death 
and/or dead bodies while in WWII 
in Germany or in any combat zone in the 
European Theater, which the record 
indicates he was likely present as a 
truck driver in an Infantry regiment; and 
(b) witnessing death and dead bodies in 
Korea during the time he was deployed in 
a combat zone, from June to August 1950 
in any combat zone in which the record 
indicates he was likely present as a 
truck driver in an Infantry regiment.



Inform all designated examiners that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiners for review of 
the pertinent medical and other history.  

Advise the veteran that failure to report 
for his scheduled VA examinations, 
without good cause, may have adverse 
consequences on his claims.

5.  Then readjudicate these claims in 
light of the additional evidence.  If the 
disposition remains unfavorable, send the 
veteran and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
these remaining claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


